Citation Nr: 1423084	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of one month and five days.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from November 1999 to July 2000, and periods of active duty service from November 2001 to July 2002, from September 2004 to November 2005 and from October 2006 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has an electronic Veteran Benefits Management System (VBMS) file.  However, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  In April 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill, effective January 8, 2011, which included an irrevocable election of Post-9/11 GI Bill benefits (Chapter 33) in lieu of benefits under Chapter 1607.

2.  In May 2010, VA awarded Chapter 33 benefits, effective January 8, 2011. 

3.  In February 2012, VA awarded Chapter 33 benefits for training at a state university from August 2011 to May 2012. 

4.  As of May 4, 2012, the Veteran had one month and five days of Chapter 33 benefits remaining.


CONCLUSION OF LAW

Entitlement to educational assistance in excess of one month and five days under Chapter 33 (the Post-9/11 GI Bill) is not shown.  38 U.S.C.A. §§ 3301-24, 3695; 38 C.F.R. §§ 21.4020, 21.9550 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

As will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994).  Therefore, because the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive in a matter, no action is necessary under the VCAA.  Manning v. Principi, 16 Vet. App. 534 (2002).

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).   The Reserve Educational Assistance Program (REAP) program (Chapter 1607, of Title 10, United States Code) provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163.

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.

Although an individual may be entitled to benefits under various education programs, as in this case, there is a limit, however, as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.

In response to the Veteran's inquiry, VA informed him in a February 2010 letter that he had used 39 months of entitlement to educational benefits under Chapters 1606 and 1607.  The letter further informed the Veteran that he had nine months of entitlement to such benefits remaining.  

In April 2010, the Veteran applied for educational benefits under Chapter 33, the Post-9/11 GI Bill program, in lieu of benefits under Chapter 1607 by completing and submitting a VA Form 22-1990.  The Veteran requested these benefits effective January 8, 2011. See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

In May 2010, VA processed the Veteran's application for educational benefits and issued a Certificate of Eligibility for the Post-9/11 GI Bill at a rate of 100 percent benefit level with 19 months and three days of entitlement.

The Veteran enrolled at a state university in August 2011.  In December 2011, VA received the Veteran's Enrollment Certification form, which indicated that he had been enrolled for 16 credit hours for the term from August 2011 to December 2011.  This Enrollment Certification form also indicated that the Veteran would be enrolled in 16 credit hours for the term from January 2012 to May 2012.

In February 2012, VA processed the Veteran's enrollment and awarded him Chapter 33 benefits for training for the period from August 2011 to May 2012.  In addition, the Veteran's prior entitlement used was corrected.  It was determined that the Veteran had one month and five days of entitlement to educational benefits remaining as of the term ending May 2012. 

The Veteran, in his March 2012 substantive appeal, acknowledges that he is limited to no more than 48 months of educational benefits due to statutory limitations and he expressed concern that he was not properly credited for instances in which he withdrew from school due to being deployed overseas.  An April 2012 audit of the educational benefits used, conducted at the Veteran's request, found that he had used 46 months and 25 days of educational benefits from August 2000 until May 2012.  His remaining entitlement to educational benefits was found to be one month and five days.  Accordingly, the Veteran had one month and five days of Chapter 33 benefits remaining as of May 2012.  See 38 U.S.C.A. § 3013(a)(1).  The Board notes the Veteran's March 2012 substantive appeal in which he stated that an audit showing that he had used 46 months and approximately 25 days of educational assistance would alleviate his concern that VA miscalculated his educational benefits.  Finally, the Board further notes that the confusion in this matter is likely the result of a drafting error in the RO's May 2010 letter to the Veteran, which incorrectly stated that he had 19 months and three days of entitlement to educational benefits remaining rather than nine months of entitlement to educational benefits remaining, as he had been informed in the February 2010 letter.  

The Board is sympathetic to the Veteran's claim and his financial hardships while seeking to obtain further education.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that "the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  Thus, the Veteran's claim of entitlement to educational assistance in excess of one month and five days under the Post-9/11 GI Bill must be denied as a matter of law.  See Sabonis, supra.

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to educational assistance in excess of one month and five days under the Post-9/11 GI Bill is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


